DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. (US 11,034,821; relying on foreign priority date of September 2, 2016).  
Maeda et al. teaches a rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler (C), and wherein the modified liquid diene rubber (B) has a weight average molecular weight Mw of from 15,000 to 100,000, a vinyl content of not more than 70 mole %, and melt viscosity at 38 ºC of 1 to 4,000 Pa-s and comprises a monomer of isoprene and/or butadiene.  The solid rubber (A) is one or more selected from a natural rubber, a styrene butadiene rubber, a butadiene rubber, and an isoprene rubber.  The filler is at least one selected from the group consisting of carbon black and silica.  See claims 1-5.  Reference further teaches that carbon black filler has an average particle size of 5 to 100 nm and silica filler has an average particle size of 0.5 to 200 nm (col. 15, line 30; col. 16, line 8).  Where the filler is silica, the composition also contains a silane coupling agent in an amount of 0.1 to 30 parts by mass, based on 100 parts by mass of silica (col. 17, line 61).  Inventive composition may be crosslinked and finds use in the manufacture of a tire (claims 6 and 7).  In summary, subject of instant claims is fully anticipated by Maeda et al.  

Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. (US 11,124,631; relying on foreign priority date of September 2, 2016).  
Maeda et al. teaches a rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler (C), and wherein the modified liquid diene rubber (B) has a weight average molecular weight Mw of from 1,000 to 15,000, a vinyl content of not more than 70 mole %, and melt viscosity at 38 ºC of 0.1 to 2,000 Pa-s and comprises a monomer of isoprene and/or butadiene.  The solid rubber (A) is one or more selected from a natural rubber, a styrene butadiene rubber, a butadiene rubber, and an isoprene rubber.  The filler is at least one selected from the group consisting of carbon black and silica.  Inventive composition may be crosslinked and finds use in the manufacture of a tire.  Reference further teaches that carbon black filler has an average particle size of 5 to 100 nm and silica filler has an average particle size of 0.5 to 200 nm.  Where the filler is silica, the composition also contains a silane coupling agent in an amount of 0.1 to 30 parts by mass, based on 100 parts by mass of silica.  See claims 1-7.  Inventive composition may be crosslinked and finds use in the manufacture of a tire (claims 10 and 11).  In summary, subject of instant claims is fully anticipated by Maeda et al.  
             
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 11,124,631).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference. Maeda et al. teaches at least a portion of a tire is comprised of inventive composition, but inventors do not disclose the nature of said portion.  In light of the fact that test sheets of inventive composition were tested for rolling resistance, one of ordinary skill in the art would have found it obvious to use inventive composition for making a tire tread.
             
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 11,124,631) in view of Ogawa et al. (US 4,711,285) and Fujiwara (US 5,360,047).
Maeda et al. teaches at least a portion of a tire is comprised of inventive composition, but inventors do not disclose the nature of said portion.  One of ordinary skill in the art would have found it obvious based on the disclosure of Ogawa et al. and Fujiwara to make a bead filler or a tire belt from inventive compositions.     



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 7, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,034,821.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.

Claims 1-4, 7, 9, and 13 are directed to an invention not patentably distinct from claims 1-7 of commonly assigned U.S. Patent No. 11,034,821 for the same reasons elucidated in preceding paragraph 9.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 11,034,821, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-7, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 11 of U.S. Patent No. 11,124,631.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.

Claims 1-7, 9, and 13 are directed to an invention not patentably distinct from claims 1-7, 10, and 11 of commonly assigned U.S. Patent No. 11,124,631 for the same reasons elucidated in preceding paragraph 11.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 11,124,631, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-15 of copending Application No. 16/643,113.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.  The claims of the instant application (drawn to a composition comprising 100 parts by mass of a solid rubber) are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.




Claims 1-7 and 9-13 are directed to an invention not patentably distinct from claims 1-8 and 10-15 of commonly assigned Application No. 16/643,113 for the same reasons elucidated in preceding paragraph 13.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/643,113, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-4, 7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/643,128.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.  The claims of the instant application (drawn to a composition comprising 100 parts by mass of a solid rubber) are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.

Claims 1-4, 7, and 9-13 are directed to an invention not patentably distinct from claims 1-12 of commonly assigned Application No. 16/643,128 for the same reasons elucidated in preceding paragraph 15.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/643,128, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/643,138.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.  The claims of the instant application (drawn to a composition comprising modified liquid diene rubber) are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.  Moreover, one of ordinary skill in the art would have found it obvious from the disclosure that the modified liquid diene rubber of instant claims contains an average number of functional groups recited in copending claims.  
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Claims 1-13 are directed to an invention not patentably distinct from claims 1-13 of commonly assigned Application No. 16/643,138 for the same reasons elucidated in preceding paragraph 17.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/643,138, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1-4, 7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/643,179.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.  The claims of the instant application (drawn to a composition comprising 100 parts by mass of a solid rubber) are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.







Claims 1-4, 7, and 9-13 are directed to an invention not patentably distinct from claims 1-13 of commonly assigned Application No. 16/643,179 for the same reasons elucidated in preceding paragraph 19.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/643,179, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Claims 1-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/643,181.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same rubber composition comprising 100 parts by mass of solid rubber (A), from 0.1 to 50 parts by mass of modified liquid diene rubber (B) having a functional group derived from a silane compound represented by the formula HS–R1–SiR2R3R4 and from 20 to 200 parts by mass of filler.  The claims of the instant application (drawn to a composition comprising 100 parts by mass of a solid rubber) are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.

Claims 1-7 and 9-13 are directed to an invention not patentably distinct from claims 1-13 of commonly assigned Application No. 16/643,181 for the same reasons elucidated in preceding paragraph 21.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/643,181, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
June 8, 2022